- t6k-a20140331 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 FOR THE MONTH OF NOVEMBER 2015 TELECOM ITALIA S.p.A. (Translation of registrant's name into English) Via Gaetano Negri 1 20123 Milan, Italy (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: FORM 20-F [X] FORM 40-F [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YES [ ] NO [X] If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- AUDITORS’ REPORT ON THE REVIEW OF THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AT SEPTEMBER 30, 2015 REVIEW REPORT ON CONSOLIDATED CONDENSED FINANCIAL STATEMENTS To the Board of Directors of Telecom Italia SpA Foreword We have reviewed the accompanying consolidated condensed financial statements of Telecom Italia SpA and its subsidiaries (“Telecom Italia Group”) as of and for the nine-month period ended 30 September 2015, comprising the statement of financial position, the separate income statement, the statement of comprehensive income, the statement of changes in equity, the statement of cash flows and the related explanatory notes. The directors of Telecom Italia SpA are responsible for the preparation of the consolidated condensed financial statements in accordance with International Accounting Standard 34 applicable to interim financial reporting (IAS 34), as adopted by the European Union. Our responsibility is to express a conclusion on these consolidated condensed financial statements based on our review. Scope of the review We conducted our work in accordance with the International Standard of Review Engagements 2410, “Review of Interim Financial Information Performed by the Independent Auditor of the Entity” . A review of consolidated condensed financial statements consists of making enquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than a full scope audit conducted in accordance with International Standards on Auditing (ISA Italia) and, consequently, does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion on the consolidated condensed financial statements. Conclusion Based on our review, nothing has come to our attention that causes us to believe that the accompanying consolidated condensed financial statements of Telecom Italia Group as of and for the nine-month period ended 30 September 2015 are not prepared, in all material respects, in accordance with International Accounting Standard 34 applicable to interim financial reporting (IAS 34) as adopted by the European Union. Milan, 26 November 2015 PricewaterhouseCoopers SpA Signed by Francesco Ferrara (Partner) This report has been translated into the English from the Italian original solely for the convenience of international readers. Cautionary Statement for Purposes of the "Safe Harbor" Provisions of the United States Private Securities Litigation Reform Act of 1995. The Private Securities Litigation Reform Act of 1995 provides a "safe harbor" for forward-looking statements. The Group's interim report as of and for the nine months ended September 30, 2015 included in this Form 6-K contains certain forward-looking statements. Forward-looking statements are statements that are not historical facts and can be identified by the use of forward-looking terminology such as "believes," "may," "is expected to," "will," "will continue," "should," "seeks" or "anticipates" or similar expressions or the negative thereof or other comparable terminology, or by the forward- looking nature of discussions of strategy, plans or intentions. Actual results may differ materially from those projected or implied in the forward-looking statements. Such forward-looking information is based on certain key assumptions which we believe to be reasonable but forward-looking information by its nature involves risks and uncertainties, which are outside our control, that could significantly affect expected results. The following important factors could cause our actual results to differ materially from those projected or implied in any forward-looking statements: 1. our ability to successfully implement our strategy over the 2015-2017 period; 2. the continuing effects of the global economic crisis in the principal markets in which we operate, including, in particular, our core Italian market; 3. the impact of regulatory decisions and changes in the regulatory environment in Italy and other countries in which we operate; 4. the impact of political developments in Italy and other countries in which we operate; 5. our ability to successfully meet competition on both price and innovation capabilities of new products and services; 6. our ability to develop and introduce new technologies which are attractive in our principal markets, to manage innovation, to supply value added services and to increase the use of our fixed and mobile networks; 7. our ability to successfully implement our internet and broadband strategy; 8. our ability to successfully achieve our debt reduction and other targets; 9. the impact of fluctuations in currency exchange and interest rates and the performance of the equity markets in general; 10. the outcome of litigation, disputes and investigations in which we are involved or may become involved; 11. our ability to build up our business in adjacent markets and in international markets (particularly in Brazil), due to our specialist and technical resources; 12. our ability to achieve the expected return on the investments and capital expenditures we have made and continue to make in Brazil; 13. the amount and timing of any future impairment charges for our authorizations, goodwill or other assets; 14. our ability to manage and reduce costs; 15. any difficulties which we may encounter in our supply and procurement processes, including as a result of the insolvency or financial weaknesses of our suppliers; and 16. the costs we may incur due to unexpected events, in particular where our insurance is not sufficient to cover such costs. The foregoing factors should not be construed as exhaustive. Due to such uncertainties and risks, readers are cautioned not to place undue reliance on such forward-looking statements, which speak only as of the date hereof. We undertake no obligation to release publicly the result of any revisions to these forward-looking statements which may be made to reflect events or circumstances after the date hereof, including, without limitation, changes in our business or acquisition strategy or planned capital expenditures, or to reflect the occurrence of unanticipated events. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: November 27th, 2015 TELECOM ITALIA S.p.A. BY: /s/ Umberto Pandolfi Umberto Pandolfi Company Manager
